              Case 2:18-cv-00845-JCC Document 61 Filed 06/05/20 Page 1 of 14




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   VIRGIL ARMSTRONG,                                           CASE NO. C18-0845-JCC
10                              Plaintiff,                       ORDER
11          v.

12   DEPUTY C. WHALEN et al.,

13                              Defendants.
14

15          This matter comes before the Court on Defendants’ motion for summary judgment (Dkt.
16   No. 31). Having considered the parties’ briefing and the relevant record, the Court hereby
17   DENIES the motion for the reasons explained herein.
18   I.     BACKGROUND
19          On June 14, 2015, at around 1:00 a.m., Lindsey Korneliussen called 9-1-1 to report a
20   noise complaint. (Dkt. No. 33 at 46.) Korneliussen told the 9-1-1 operator that she had heard
21   “loud thumping” for 10 to 15 minutes coming from Plaintiff Virgil Armstrong’s apartment
22   upstairs. (Id.) Korneliussen also told the operator that it sounded like the person in the apartment
23   was alone. (Id.) The operator dispatched Deputies Carl Whalen, Kore Oyetuga, and Chad
24   Daugherty to investigate the noise complaint. (Id. at 2.)
25          The deputies were met by Korneliussen, who led them to Armstrong’s apartment on the
26   fifth floor. (Id.) Once they reached the fifth floor, the deputies heard “banging noises” and “what


     ORDER
     C18-0845-JCC
     PAGE - 1
              Case 2:18-cv-00845-JCC Document 61 Filed 06/05/20 Page 2 of 14




 1   sounded like a single, male individual inside [Armstrong’s] apartment.” 1 (Id. at 2–3.) Deputy

 2   Whalen proceeded to knock on Armstrong’s door, stating, “Sherriff’s Office, police. Come to the

 3   door.” (Id. at 3.) Armstrong did not come to the door, but he “repeatedly said, ‘I’m okay. Ok, I’m

 4   good.’” (Dkt. No. 34 at 2.) Eventually, Armstrong stopped responding to Deputy Whalen. (Id.)

 5          Having been unable to talk with Armstrong or ascertain what was happening in his

 6   apartment, the deputies decided to ask nearby residents about Armstrong. (See Dkt. No. 33 at 3.)

 7   Those residents informed the deputies that Armstrong lived alone, which was “consistent with

 8   what [the deputies] could hear from outside of Armstrong’s apartment: a single voice, and a
 9   single set of foot falls within the apartment.” (Id.) Because Armstrong appeared to be alone, the
10   deputies concluded that “the necessary exigent circumstances to forcibly enter the apartment to
11   contact the occupant were not present at that time.” (See id. at 33.) The deputies therefore
12   returned to Korneliussen, explained that “there was little more [they] could do,” and left. (Id.)
13          Armstrong claims that a short while after the deputies left, he woke up from what he
14   believes was a “sleepwalking episode.” (Dkt. No. 40 at 2.) When Armstrong tried to get out of
15   bed, he felt a serious pain in his arms and legs. (Id.) He saw that they were bleeding and that his
16   body had numerous cuts. (Id.) Realizing that these injuries were serious and that he needed
17   medical assistance, Armstrong made his way to his living room and tried unsuccessfully to find
18   his phone. (Id.) As he searched for the phone, Armstrong noticed that his fish tank had fallen

19   from a shelf onto the floor. (Id.) According to Armstrong, “it was then that I realized that, after

20   falling asleep, I . . . sleep-walked and accidentally bumped into my large glass fish tank . . . .

21   Next, I must have fallen down . . . and cut/lacerated myself on the shards of broken glass.” (Id.)

22
     1
23     Armstrong seems to say that he did not wake up until after the police first came to his
     apartment. (See Dkt. No. 40 at 2–3.) But Armstrong also speculates that he was sleepwalking
24   before he woke up, and he does not deny communicating with the officers in his sleep. (See id.)
     It is, therefore, unclear whether Armstrong disputes the deputies’ description of their first
25   encounter outside of his door. (See generally id.) However, even if that description is accurate,
     the Court’s decision would be the same. Accordingly, the Court will assume that the deputies’
26   description is accurate for the sake of simplicity.

     ORDER
     C18-0845-JCC
     PAGE - 2
               Case 2:18-cv-00845-JCC Document 61 Filed 06/05/20 Page 3 of 14




 1   While still trying to process the situation, Armstrong opened his front door and called out for

 2   help. (Id.)

 3           What happened next is vigorously disputed. Armstrong says that after the door closed, he

 4   sat down in his kitchen and never again cried for help. (Id.) Several minutes later, at least three

 5   deputies came into his apartment without knocking or announcing their presence. (Id. at 3.)

 6   Armstrong thought the deputies were there to rescue him, and he told them something like,

 7   “Thank God you’re here to help. I’m f*&#@d up and I need help.” (Id.) But the deputies

 8   “yell[ed] at [him] to get face down into the broken glass that was obviously visible on the floor.”
 9   (Id.) At the same time, one of the deputies asked Armstrong whether there was someone else
10   inside the apartment. (Id.) Almost as soon as Armstrong answered “no,” all three deputies fired
11   their tasers without warning. (Id.) The electricity from the tasers caused Armstrong to
12   involuntarily jerk upright, fall face forward, and hit his closet door so hard it broke. (Id.) After
13   firing their tasers, the deputies put Armstrong in handcuffs and drove him to the hospital. (Id. at
14   3–4.)
15           The deputies tell a different story. According to them, Deputies Whalen, Oyetuga,
16   Daugherty, and Reserve Deputy Scontrino received a call at 2:31 a.m. that a male in the same
17   apartment as before was screaming for help. (Dkt. No. 33 at 4.) When the deputies arrived at the
18   apartment building, they called the fire department and asked the department to “stage

19   themselves on scene in anticipation of transporting Mr. Armstrong to a local hospital.” (Id. at 4.)

20   The deputies then went to the fifth floor and knocked on Armstrong’s door. (Id.) Although the

21   man inside did not respond, he continued to call out, “help me, help me.” (Id.) Hearing these

22   cries for help, the deputies concluded that they had to go inside. (Dkt. No. 34 at 4.) They

23   assumed “tactical positions.” (Id.) Deputies Whalen and Daugherty drew their firearms. (Id.)

24   Deputy Oyetuga drew his taser. (Id.) Deputy Scontrino drew neither. (Id.) Deputy Daugherty

25   opened the door, and Deputy Whalen stepped through. (Id.)

26           Deputy Whalen was greeted by a disturbing sight. (Id.). Armstrong sat six to seven feet


     ORDER
     C18-0845-JCC
     PAGE - 3
               Case 2:18-cv-00845-JCC Document 61 Filed 06/05/20 Page 4 of 14




 1   away in boxer shorts. (Id.) His body was “covered in slick blood from head to toe.” (Id.) He had

 2   “deep wounds on his leg to the extent that bone was visible.” (Id.) And “[h]e was playing with a

 3   flap of skin on his leg[,] moving the skin back and forth along what appeared to be his exposed

 4   bone.” (Id. at 4–5.) Blood was also smeared all over the apartment, and the furniture was broken

 5   into pieces. (Id. at 5.)

 6            Deputy Whalen identified himself as a deputy and said that he was there to help. (Id.)

 7   Deputy Whalen then told Armstrong to roll onto his belly. (Id.) Armstrong responded, “Fuck

 8   you, I’m not a dog.” (Id.) Deputy Daugherty asked Armstrong if there was anyone else in the
 9   apartment, but Armstrong did not answer. (Id.)
10            Deputy Whalen repeated his command that Armstrong roll over onto his belly,
11   explaining, “We can’t help you until we make the scene safe, we need to make sure everything’s
12   okay, get on your belly so aid can come up to help.” (Id.) Deputy Whalen’s command seemed to
13   anger Armstrong, who said, “why aren’t you helping me?” (See id.) Armstrong proceeded to
14   stand up and start walking toward the deputies—even though it appeared that “he was missing a
15   chunk of his Achilles.” (Id.)
16            Deputy Whalen told Armstrong to stop or he would be tased. (Id.) Armstrong did not
17   stop, so Deputy Whalen deployed his taser in probe mode. (Id.) It had no effect. (Id. at 5–6.)
18   Seeing this, Deputy Oyetuga deployed his own taser in probe mode, which either missed or had

19   no effect. (See id. at 6; Dkt. No. 33 at 5–6.) Deputy Oyetuga tried to deploy his taser a second

20   time. (Dkt. No. 34 at 6.) Once again, the taser did not stop Armstrong. (See id.) Finally, Deputy

21   Daugherty fired his taser, causing Armstrong to fall. (See Dkt. No. 33 at 6.) Armstrong said

22   “something like, ‘I’m done, I give up,’” (id.), or “I’m good, I’m good, okay, okay,” (Dkt. No. 34

23   at 6).

24            With Armstrong subdued, Deputy Whalen moved in and handcuffed Armstrong. (Dkt.

25   No. 33 at 6.) The deputies then radioed for the medics stationed outside to come upstairs. (Id.)

26   The medics triaged Armstrong’s injuries, placed him on a gurney, took him outside to an


     ORDER
     C18-0845-JCC
     PAGE - 4
              Case 2:18-cv-00845-JCC Document 61 Filed 06/05/20 Page 5 of 14




 1   ambulance, and drove him to the hospital. (Id.)

 2           What happened at the hospital is also disputed. Armstrong claims that the deputies were

 3   present at the hospital and that “they wrongly and intentionally misidentified [him] as posing a

 4   risk of imminent danger to [himself] and others.” (Dkt. No. 40 at 4.) Armstrong further claims

 5   that the deputies’ inaccurate and false statements caused the hospital staff to lock him up on an

 6   involuntary hold for 72 hours. (Id. at 5.) The deputies, however, say that they were not even at

 7   the hospital. (Dkt. Nos. 33 at 6–7, 34 at 7, 35 at 9, 36 at 5.)

 8           On June 11, 2018, Armstrong filed a complaint against Deputy Whalen, Deputy
 9   Daugherty, Deputy Oyetuga, Ty Trenary, and Snohomish County. (Dkt. No. 1 at 1.) The
10   complaint brings claims under 42 U.S.C. § 1983; Title II of the Americans with Disabilities Act
11   (“ADA”), 42 U.S.C. §§ 12131–12134; and Washington’s law against civil conspiracy. (See id. at
12   12–20.) Defendants now move for summary judgment dismissal of Armstrong’s § 1983 and Title
13   II claims. 2 (See generally Dkt. No. 31.)
14   II.     DISCUSSION

15           A.      Legal Standard

16           “The court shall grant summary judgment if the movant shows that there is no genuine

17   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

18   Civ. P. 56(a). Material facts are those that may affect the outcome of the case, and a dispute

19   about a material fact is genuine if there is sufficient evidence for a reasonable jury to return a

20   verdict for the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986).

21   In deciding whether there is a genuine dispute of material fact, the court must view the facts and

22   justifiable inferences to be drawn therefrom in the light most favorable to the nonmoving party.

23   2
       Defendants’ motion does not address Armstrong’s civil conspiracy claims. (See generally Dkt.
24   No. 31.) But for reasons that are unclear, Armstrong discusses those claims in his response. (See
     Dkt. No. 39 at 39.) This prompted Defendants to briefly argue in their reply that “Plaintiff’s state
25   tort claim for civil conspiracy fails because there is no evidence of unlawful purpose or unlawful
     means.” (Dkt. No. 42 at 11.) The Court will not consider this argument because it is
26   underdeveloped by both parties and was not in Defendants’ motion for summary judgment.

     ORDER
     C18-0845-JCC
     PAGE - 5
              Case 2:18-cv-00845-JCC Document 61 Filed 06/05/20 Page 6 of 14




 1   Id. at 255. The court is therefore prohibited from weighing the evidence or resolving disputed

 2   issues in the moving party’s favor. Tolan v. Cotton, 572 U.S. 650, 657 (2014).

 3          “The moving party bears the initial burden of establishing the absence of a genuine issue

 4   of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “If a moving party fails to

 5   carry its initial burden of production, the nonmoving party has no obligation to produce anything,

 6   even if the nonmoving party would have the ultimate burden of persuasion at trial.” Nissan Fire

 7   & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102–03 (9th Cir. 2000). But once the moving

 8   party properly supports its motion, the nonmoving party “must come forward with ‘specific facts
 9   showing that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio
10   Corp., 475 U.S. 574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)). Ultimately, summary judgment
11   is appropriate against a party who “fails to make a showing sufficient to establish the existence
12   of an element essential to that party’s case, and on which that party will bear the burden of proof
13   at trial.” Celotex, 477 U.S. at 322.
14          B.      42 U.S.C. § 1983 Claim Against Deputies Whalen, Oyetuga, and Daugherty
15          Defendants move for summary judgment on the excessive force claims against Deputies
16   Whalen, Oyetuga, and Daugherty in their individual capacities, arguing that the deputies are
17   immune from personal liability under the doctrine of qualified immunity. (See Dkt. No. 31 at 9–
18   19.) “The doctrine of qualified immunity protects government officials ‘from liability for civil

19   damages insofar as their conduct does not violate clearly established statutory or constitutional

20   rights of which a reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223,

21   231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). To decide whether an

22   officer has qualified immunity, a court engages in a two-pronged inquiry. Under the first prong,

23   the court must decide “whether the facts, ‘[t]aken in the light most favorable to the party

24   asserting the injury, . . . show the officer’s conduct violated a [federal] right.” Tolan, 572 U.S. at

25   655–67 (quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)) (alterations in original). Under the

26   second prong, the court must determine “whether the right in question was ‘clearly established’


     ORDER
     C18-0845-JCC
     PAGE - 6
              Case 2:18-cv-00845-JCC Document 61 Filed 06/05/20 Page 7 of 14




 1   at the time of the violation.” Id. at 656.

 2                   1.        Whether the Deputies Violated a Federal Right

 3           Armstrong alleges that the deputies violated his Fourth Amendment rights by using

 4   excessive force on June 14, 2015. (See Dkt. No. 1 at 12.) “Allegations of excessive force are

 5   examined under the Fourth Amendment’s prohibition on unreasonable searches and seizures.”

 6   Bryan v. MacPherson, 530 F.3d 805, 823 (9th Cir. 2010). The reasonableness of a seizure

 7   depends on the balance between “the nature and quality of the intrusion on the individual’s

 8   Fourth Amendment interests” and “the countervailing governmental interests at stake.” Graham
 9   v. Connor, 490 U.S. 386, 396 (1989). In this case, the deputies had little interest in using
10   significant force against an injured man who was allegedly pleading for their help. The deputies’
11   use of force was therefore unreasonable when viewed in the light most favorable to Armstrong.
12                             i.     Nature and Quality of the Intrusion
13           The parties agree that Deputies Whalen, Oyetuga, and Daugherty used their tasers against
14   Armstrong in dart mode. (See Dkt. Nos. 33 at 5–6, 40 at 3.) When used in dart mode, tasers
15   inflict pain that “is intense, is felt throughout the body, and is administered by effectively
16   commandeering the victim’s muscles and nerves.” Bryan, 630 F.3d at 825. The intense pain and
17   resulting loss of muscle control can also cause a fall resulting in serious injuries. Id. Recognizing
18   this potential for harm, the Ninth Circuit has held that using a taser in dart mode “constitute[s] an

19   intermediate, significant level of force that must be justified by the governmental interest

20   involved.’” Id. at 826.

21                             ii.    Governmental Interest in the Use of Force

22           In Graham v. Connor, 490 U.S. 386, 396 (1989), the Supreme Court instructed courts to

23   evaluate the Government’s interest in the use of force by examining three core factors: “the

24   severity of the crime at issue, whether the suspect poses an immediate threat to the safety of the

25   officers or others, and whether he is actively resisting arrest or attempting to evade arrest by

26   flight.” These factors are not exclusive, however, and courts must “examine the totality of the


     ORDER
     C18-0845-JCC
     PAGE - 7
              Case 2:18-cv-00845-JCC Document 61 Filed 06/05/20 Page 8 of 14




 1   circumstances and consider ‘whatever specific factors may be appropriate in a particular case.’”

 2   Bryan, 630 F.3d at 826 (quoting Franklin v. Foxworth, 31 F.3d 873, 876 (9th Cir. 1994)).

 3   Viewed in the light most favorable to Armstrong, the totality of the circumstances show that the

 4   Government had minimal—if any—interest in using force against Armstrong.

 5          To begin with, if Armstrong’s account is accurate, then he posed no immediate threat to

 6   the safety of the deputies or others. Armstrong was unarmed, which the deputies could see

 7   because he wore only boxers. See Bryan, 530 F.3d at 826 (concluding it “should have been

 8   apparent” that the plaintiff was unarmed because he was “only dressed in tennis shoes and boxer
 9   shorts”); (Dkt. No. 34 at 4). Armstrong also needed immediate medical attention—a fact made
10   apparent by the gaping wounds all over Armstrong’s body. (See Dkt. No. 34 at 4–5.) And while
11   Armstrong was only six or seven feet away from the deputies, (id. at 4), he was seated, (id.),
12   claims that he made no movement towards the deputies, (Dkt. No. 40 at 4), and says that he was
13   pleading for the deputies to help him, (id. at 3). An unarmed, seated, and gravely wounded
14   individual who is pleading for help needs an ambulance, not a taser.
15          In addition to posing no immediate threat, Armstrong was not suspected of a serious
16   crime. When the deputies first came to Armstrong’s apartment, they were responding to a noise
17   complaint. (Dkt. No. 33 at 2.) When the deputies came a second time, they were responding to a
18   report that a man was calling for help. (Id. at 4.) These circumstances significantly reduce the

19   Government’s interest in using even a moderate level of force. See Mattos v. Agarano, 661 F.3d

20   433, 449, 450 (9th Cir. 2011) (concluding an officer had little interest in tasing a woman who the

21   officer was called to protect against her allegedly abusive husband); Bryan, 630 F.3d at 702

22   (finding a suspect’s minor traffic violation did not support an officer’s use of a taser).

23          Defendants claim that the deputies’ use of force was reasonable because Armstrong’s

24   “failure to follow the commands to get face down on the floor delayed the deputies’ ability to

25   search for other victims or suspects.” (See Dkt. No. 42 at 5.) But “[a] desire to resolve quickly a

26   potentially dangerous situation is not the type of governmental interest that, standing alone,


     ORDER
     C18-0845-JCC
     PAGE - 8
              Case 2:18-cv-00845-JCC Document 61 Filed 06/05/20 Page 9 of 14




 1   justifies the use of force that may cause serious injury.” See Bryan, 630 F.3d at 826 (quoting

 2   Deorle v. Rutherford, 272 F.3d 1272, 1281 (9th Cir. 2001)). Moreover, the deputies had little

 3   reason to believe that there were other victims or suspects in the apartment: residents had told the

 4   deputies that Armstrong lived alone, and the deputies had heard only “a single voice, and a single

 5   set of foot falls within the apartment.” (See Dkt No. 33 at 3.) Furthermore, even if the deputies

 6   had good reason to secure the scene, it was unreasonable for them to command that Armstrong

 7   “get face down into the broken glass that was obviously visible on the floor.” (Dkt. No. 40 at 3.)

 8   Armstrong was more than justified in refusing that command—especially if Armstrong is correct
 9   that he was never warned that the deputies would tase him for failing to comply. See Bryan, 630
10   F.3d at 831 (holding officer’s use of force was unreasonable because, among other things, the
11   officer failed to warn the suspect that the suspect would be tased if he did not comply with the
12   officer’s commands); (Dkt. No. 40 at 3).
13                  iii.    Balance of the Interests
14          The Government’s minimal interest in using force against Armstrong cannot justify the
15   significant level of force that the deputies used. Armstrong was sitting unarmed. (Dkt. No. 34 at
16   4.) Armstrong says he never threatened the deputies or moved towards them; instead, he pleaded
17   with the deputies for help. (Dkt. No. 40 at 3–4.) Yet the deputies purportedly ignored
18   Armstrong’s pleas and ordered him to lie face down on broken glass. (Id. at 3.) When Armstrong

19   did not immediately comply with that order, the deputies allegedly tased him without warning.

20   (Id.) Those alleged actions were unreasonable.

21                  2.      Whether the Federal Right Was Clearly Established

22          Having determined that that the deputies used unreasonable force if the facts are viewed

23   in the light most favorable to Armstrong, the Court must decide whether the deputies “violate[d]

24   clearly established statutory or constitutional rights of which a reasonable person would have

25   known.” Harlow, 457 U.S. at 818. When viewed in that same favorable light, the facts show that

26   the deputies violated several key principles that were clearly established by Bryan v.


     ORDER
     C18-0845-JCC
     PAGE - 9
             Case 2:18-cv-00845-JCC Document 61 Filed 06/05/20 Page 10 of 14




 1   MacPherson, 630 F.3d 805 (9th Cir. 2010), and Mattos v. Agarano, 651 F.3d 433 (9th Cir.

 2   2011)—two cases where the Ninth Circuit held that an officer’s use of a taser was unreasonable.

 3          First, the deputies used significant force against an unarmed person who, according to

 4   Armstrong, never threatened anyone. (See Dkt. No. 40 at 3–4.) In Bryan, the Ninth Circuit

 5   emphasized that Carl Bryan was unarmed, that he never physically or verbally threatened Officer

 6   Brian MacPherson, and that Bryan never moved towards Officer MacPherson. 630 F.3d at 826–

 7   27. Likewise, in Mattos, the Ninth Circuit stressed that Malaika Brooks and Jayzel Mattos never

 8   threatened anyone. 661 F.3d at 444–46, 449 (observing that the most important Graham factor is
 9   whether the suspect posed an immediate threat to the safety of the officers or others). The same
10   is true of Armstrong: rather than threatening the deputies, he allegedly asked them for help. (See
11   Dkt. No. 40 at 3–4.)
12          Second, the deputies tased a person that they were ostensibly there to assist. In Mattos,
13   the Ninth Circuit acknowledged that Officer Ryan Aikala faced a potentially dangerous situation;
14   he was responding to a domestic violence dispute, and the allegedly abusive husband was
15   “hostile, seemingly intoxicated, six feet three inches tall and approximately 200 pounds.” 661
16   F.3d at 450–51. But the Ninth Circuit concluded that Officer Aikala should have diffused the
17   situation without tasing the woman he was there to protect. See id. Similarly, the deputies in this
18   case should have secured the scene without tasing Armstrong, the man whom they were

19   supposed to be helping.

20          Finally, the deputies purportedly failed to warn Armstrong that he might be tased. (Dkt.

21   No. 40 at 3.) In both Bryan and Mattos, the Ninth Circuit strongly condemned officers for using

22   their tasers without giving any warnings. See Bryan, 630 F.3d at 831; Mattos, 661 F.3d at 451

23   (“[T]he fact that Aikala gave no warning to Jayzel before tasing her pushes this use of force far

24   beyond the pale.”) (emphasis added). The deputies should have heeded the Ninth Circuit’s words

25   and, at the very least, warned Armstrong before tasing him. Armstrong claims that they did not.

26   (Dkt. No. 40 at 3.)


     ORDER
     C18-0845-JCC
     PAGE - 10
             Case 2:18-cv-00845-JCC Document 61 Filed 06/05/20 Page 11 of 14




 1          These are but some of the similarities between the deputies’ alleged actions in this case

 2   and the officers’ actions in Bryan and Mattos. Of course, there are also differences. In Bryan, for

 3   example, Officer MacPherson was 15 to 25 feet away from the man he tased, whereas the

 4   deputies were six to seven feet away from Armstrong. Compare 630 F.3d at 827, with (Dkt. No.

 5   34 at 4). Yet, the Supreme Court has emphasized that “officials can still be on notice that their

 6   conduct violates established law even in novel factual circumstances.” Hope v. Pelzer, 536 U.S.

 7   730, 741 (2002). After all, “[i]f qualified immunity provided a shield in all novel factual

 8   circumstances, officials would rarely, if ever, be held accountable for their unreasonable
 9   violations of the Fourth Amendment.” Mattos, 661 F.3d at 442. Moreover, the circumstances
10   Armstrong describes are not novel in a meaningful sense: the deputies faced a tense situation, but
11   Armstrong says that he never threatened them in any way; the deputies were there to help
12   Armstrong, not arrest him; and the deputies allegedly failed to warn Armstrong that he might be
13   tased. (See Dkt. No. 40 at 3–4.) Under those circumstances, the deputies violated clearly
14   established law. The Court therefore DENIES Defendants’ motion for summary judgment as to
15   Armstrong’s § 1983 claims against the deputies in their individual capacities.
16          The Court emphasizes that its decision to deny summary judgment stems from the
17   “general rule that a ‘judge’s function’ at summary judgment is not ‘to weigh the evidence and
18   determine the truth of the matter but to determine whether there is a genuine issue for trial.’”

19   Tolan, 572 U.S. at 656 (quoting Anderson, 477 U.S. at 249). While Armstrong’s account raises a

20   genuine issue for trial, that account is disputed by the deputies, who describe an entirely different

21   version of events that is supported, at least to some extent, by the photographs of Armstrong’s

22   apartment taken after his encounter with the deputies. (See Dkt. No. 35 at 12–21.) This dispute

23   must be resolved by a jury, and the Court does not endorse either parties’ description of their

24   encounter in denying summary judgment.

25          C.      Immunity Under Wash. Rev. Code § 71.05.120

26          Defendants argue that Wash. Rev. Code § 71.05.120 renders them “[i]mmune [f]rom


     ORDER
     C18-0845-JCC
     PAGE - 11
              Case 2:18-cv-00845-JCC Document 61 Filed 06/05/20 Page 12 of 14




 1   [l]iability,” but it is unclear which claim Defendants are referring to. (See Dkt. No. 31 at 19.)

 2   Defendants cannot be referring to Armstrong’s § 1983 claims: “[c]onduct by persons acting

 3   under color of state law which is wrongful under 42 U.S.C. § 1983 . . . cannot be immunized by

 4   state law.” Martinez v. California, 444 U.S. 277, 284 n.8 (1980) (quoting Hampton v. Chicago,

 5   484 F.2d 602, 607 (7th Cir. 1973)). Defendants also cannot be referring Armstrong’s claim under

 6   Title II, which is a federal statute whose reach is limited only by the United States Constitution.

 7   See U.S. Const. Art. IV., cl. 2. And Defendants do not seem to be referring to any state law

 8   negligence claims, as no such claims appear in Armstrong’s complaint. (See Dkt. No. 1 at 12–
 9   20.) The Court therefore DENIES Defendants’ motion for summary judgment as to the issue of
10   immunity under Wash. Rev. Code § 71.05.120. That statute does not appear relevant to any of
11   the claims at issue in this case.
12           D.      42 U.S.C. § 1983 Claim Against Snohomish County
13           Defendants move for summary judgment on Armstrong’s § 1983 claim against
14   Snohomish County. Municipal entities like Snohomish County may be sued under § 1983.
15   Monell v. Dep’t. of Soc. Servs., 436 U.S. 658, 694 (1978); Tanner v. Heise, 879 F.2d 572, 582
16   (9th Cir. 1989). However, a municipal entity is not vicariously liable for the acts of its
17   employees; it must “cause” the plaintiff’s injury. Monell, 436 U.S. at 694; Tanner, 879 F.2d at
18   582. A municipality can cause a plaintiff’s injury in “one of three ways.” Gillette v. Delmore,

19   979 F.2d 1342, 1346 (9th Cir. 1992). First, the municipality’s employee might commit a

20   constitutional violation while acting pursuant to a municipal policy, practice, or custom. Id. The

21   plaintiff can prove that such a policy exists by showing that the municipality routinely failed to

22   investigate and discipline employees when they violated the constitution or failed to properly

23   train those employees not to do so. See Hunter v. County of Sacramento, 652 F.3d 1225, 1233–

24   34 & n.8 (9th Cir. 2011). Second, an employee endowed with “final policy-making” authority

25   might violate the plaintiff’s rights in such a way that the employee’s action constitutes an act of

26   official governmental policy. Gillette, 979 F.2d at 1346. Third, “an official with final policy-


     ORDER
     C18-0845-JCC
     PAGE - 12
               Case 2:18-cv-00845-JCC Document 61 Filed 06/05/20 Page 13 of 14




 1   making authority [might] ratif[y] a subordinate’s unconstitutional decision or action and the basis

 2   for it.” Id.

 3           Here, Armstrong alleges that the deputies acted pursuant to a policy, practice, or custom

 4   of Snohomish County in that (1) Snohomish County failed to investigate and discipline

 5   employees who used excessive, non-lethal force and (2) Snohomish County failed to properly

 6   train its employees in the use of non-lethal force against individuals like Armstrong. (See Dkt.

 7   No. 1 at 15–16.) Armstrong’s allegations state a plausible claim for municipal liability. See

 8   Hunter, 652 F.3d at 1233–34 & n.8. To prove that claim, Armstrong intends to conduct
 9   discovery regarding Snohomish County’s allegedly unconstitutional policies and customs. (See
10   Dkt. No. 39 at 18.) Because that discovery is still ongoing, Defendants’ motion is premature. See
11   Fed. R. Civ. P. 56(d); (Dkt. No. 58) (setting the discovery deadline for December 7, 2020).
12   Accordingly, the Court DENIES without prejudice Defendants’ motion for summary judgment
13   as to Armstrong’s § 1983 claim against Snohomish County. Defendants may renew their motion
14   when further discovery is complete.
15           E.     Title II Claim
16           Defendants argue that they are entitled to qualified immunity against Armstrong’s claim
17   under Title II. (See Dkt. No. 31 at 22–24.) However, qualified immunity does not apply to Title
18   II claims because qualified immunity is a defense afforded to officials sued in their individual

19   capacities and Title II authorizes suits against “public entit[ies],” not individuals. 3 See 42 U.S.C.

20   § 12131(1); Walker v. Snyder, 213 F.3d 344, 346 (7th Cir. 2000); Trujillo v. Rio Arriba County,

21

22   3
       Armstrong’s complaint appears to allege a Title II claim against both Snohomish County and
23   the deputies, but the complaint does not specify whether the claim is against the deputies in their
     individual or official capacities. (See Dkt. No. 1 at 17–18.) The parties are encouraged to address
24   in future briefing whether Armstrong alleges a Title II claim against the deputies in their
     individual capacities and, if so, whether such a claim is appropriate. See MacCool v. Arizona,
25   2014 WL 1895444, slip op. at 7 (D. Ariz. 2014) (citing Vinson v. Thomas, 288 F.3d 1145, 1156
     (9th Cir. 2002)) (“[I]ndividuals may only be sued under the ADA in their official, rather than
26   their individual capacities.”).

     ORDER
     C18-0845-JCC
     PAGE - 13
             Case 2:18-cv-00845-JCC Document 61 Filed 06/05/20 Page 14 of 14




 1   2016 WL 4035340, slip op. at 8, 12 (D.N.M. 2016).

 2          Defendants also seem to argue that Armstrong’s Title II claim fails on the merits. (See

 3   Dkt. No. 31 at 24.) But that argument is underdeveloped because Defendants spend most of their

 4   brief discussing the inapplicable defense of qualified immunity. (See id. at 21–24.) It would also

 5   be premature for the Court to decide the merits of Armstrong’s Title II claim because discovery

 6   is still ongoing. See Fed. R. Civ. P. 56(d). The Court therefore DENIES without prejudice

 7   Defendants’ motion for summary judgment as to Armstrong’s Title II claim. Defendants may

 8   renew their motion when further discovery is complete.
 9   III.   CONCLUSION
10          For the foregoing reasons, the Court DENIES Defendants’ motion for summary judgment
11   (Dkt. No. 31).
12          DATED this 5th day of June 2020.




                                                          A
13

14

15
                                                          John C. Coughenour
16                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0845-JCC
     PAGE - 14
